II
I                    ARMED SERVICES BOARD OF CONTRACT APPEALS


Ii   Appeal of --                                         )
                                                          )
     ProLogic Inc.                                        )   ASBCA No. 60445
                                                          )
I    Under Contract No. FA8726-06-C-0005 et al.           )

     APPEARANCE FOR THE APPELLANT:                            Keith L. Baker, Esq.
                                                               Baker, Cronogue, Tolle & Werfel, LLP
                                                               McLean, VA

     APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                               DCMA Chief Trial Attorney
                                                              Kara M. Klaas, Esq.
                                                               Trial Attorney
                                                               Defense Contract Management Agency
                                                               Chantilly, VA

                                     ORDER OF DISMISSAL

            This appeal has settled, and by motion filed on June 20, 2018, appellant moved for
     dismissal of the appeal with prejudice. Accordingly, this appeal is dismissed from the Board's
     docket with prejudice.

            Dated: June 25, 2018



                                                       'LJlEIDROUTY
                                                       Administrative Judge
                                                       Vice Chairman
                                                       Armed Services Board
                                                       of Contract Appeals


            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 60445, Appeal of ProLogic Inc.,
     rendered in conformance with the Board's Charter.

            Dated:

                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals